                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                              WESTERN DMSION
                                No. 5:20-CR-333-D



UNITED STATES OF AMERICA                     )
                                             )
                 v.                          )                      ORDER
                                             )
RESHOD JAMAR EVERETT,                        )
                                             )
                            Defendant.       )


       On March 4, 2021, the court held a hearing concerning defendant's motion to suppress

[D.E. 66]. At the end of the hearing, the court announced its :findings of fact and conclusions of

law. As discussed in open court, the court DENIES defendant's motion to suppress [D.E. 66].

       SO ORDERED. This _t_ day of March 2021.




                                                       J     S C. DEVEii ill
                                                       United States District Judge




          Case 5:20-cr-00333-D Document 86 Filed 03/04/21 Page 1 of 1
